Citation Nr: 1243206	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-24 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right hand disability, other than right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted special monthly compensation based on loss of a use of a creative organ, effective May 20, 2008; increased the Veteran's evaluations for left cubital tunnel syndrome to 30 percent and lumbar spine degenerative joint disease to 10 percent, both effective May 20, 2008; continued noncompensable evaluations for hypertension and left knee degenerative joint disease; and denied service connection for right carpal tunnel syndrome (CTS).  In November 2008, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for right CTS and the noncompensable evaluation assigned for his service-connected left knee disability.  He subsequently perfected an appeal for the issue of right CTS only in July 2009.

As the Veteran did not perfect his appeal for the issue of entitlement to a compensable evaluation for left knee degenerative joint disease, this issue is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

The Veteran was scheduled for a Travel Board hearing in October 2011.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In January 2011, the San Diego RO issued a rating decision granting service connection for right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger), assigning a noncompensable evaluation effective January 1, 2008.  As the Veteran has contended that he has right CTS in addition to right trigger finger, the Board finds that this grant of service connection is only a partial grant of the benefits on appeal.  Therefore, the Board will address whether the Veteran is entitled to service connection for a right hand disability other than his service-connected right trigger finger.  The issue has been recharacterized above.


FINDING OF FACT

The competent evidence of record does not establish that the Veteran currently has a diagnosed right hand disorder other than his service-connected chronic stenosising tenosynovitis flexor tendon sheath to ring and fifth fingers with recurrent episodes of locking.


CONCLUSION OF LAW

A right hand disability other than right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.

Additionally, the May 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  The Veteran has at no time referenced any private or other treatment records that he wanted VA to obtain or that he felt were relevant to this claim.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The record indicates that the Veteran underwent VA examinations to evaluate his right hand complaints in May 2009 and November 2010.  The results from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record does not reflect that the Veteran has a currently diagnosed right hand disability other than his service-connected trigger finger.  At the most recent VA examination, performed in November 2010, the examiner concluded that trigger finger was the Veteran's only right hand disability.  At the prior VA examination, performed in May 2009, the examiner did diagnose the Veteran with right ulnar neuropathy and noted that it was possible that the Veteran may have right CTS.  As the examiner was unsure of the nature of the Veteran's neurological complaints, he ordered nerve conduction and EMG testing.  The nerve conduction studies were normal for the right hand with no evidence of right ulnar sensory or motor neuropathy, right CTS, or large fiber sensorimotor polyneuropathy in the upper extremity.  As the May 2009 VA examiner's diagnosis of right ulnar neuropathy was not substantiated by objective nerve testing and the objective tests in fact contradicted his diagnosis, the Board finds that the May 2009 VA examiner's diagnosis of right ulnar neuropathy is not sufficiently probative to conclude that the Veteran has a right hand disability other than trigger finger.  As such, the Board concludes that the probative evidence of record does not establish that the Veteran has a right hand disability other than trigger finger.

Although VA treatment records show complaints relating to the right hand, none of these treatment records indicate that the Veteran has been diagnosed with a right hand disorder other than trigger finger.  The Board notes that there are several diagnoses of ulnar neuropathy throughout the VA treatment records.  However, these diagnoses refer to the left hand, not the right hand.  There is simply no probative evidence showing a diagnosed right hand disorder other than the Veteran's already service-connected trigger finger.

As the November 2010 VA examiner concluded that the Veteran does not have a current right hand disability other than trigger finger, the objective nerve testing fails to show any right hand nerve diagnoses, and there is no other evidence showing such a diagnosis, the Board must conclude that the Veteran does not have a currently diagnosed right hand disability other than trigger finger.  

Without medical evidence of a current disability, the Veteran does not meet the first requirement set forth in either Hickson, and the claim fails on this basis.  See Hickson, supra.  Thus, service connection for a right hand disability, other than right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger), may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran has failed to satisfy the first element of Hickson, the Board finds the remaining questions of in-service disease or injury and medical nexus to be irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for a right hand disability, other than right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right hand disability, other than right ring and fifth fingers stenosising tenosynovitis flexor tendon sheath with recurrent episodes of locking (trigger finger), is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


